Citation Nr: 0912549	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  08-03 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a cervical spine 
disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
June 1959 to October 1960 and June 1968 to March 1969.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In June 2008, the Veteran appeared at a hearing before 
a Decision Review Officer (DRO) at the RO.  A transcript of 
the hearing is associated with the claims file.


FINDING OF FACT

A cervical spine disability was not manifested in service; 
cervical spine arthritis was not manifested in the Veteran's 
first post-service year; and a preponderance of the evidence 
is against a finding that the Veteran's current cervical 
spine disability is related to his military service. 


CONCLUSION OF LAW

Service connection for a cervical spine disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  By VCAA notice letter of 
April 2007 (prior to the RO's September 2007 determination in 
the matter), he was informed of the evidence and information 
necessary to substantiate the claim, how disability ratings 
are determined and effective dates assigned, the evidence VA 
is responsible for providing; and the evidence he is 
responsible for providing.  He has had ample opportunity to 
respond/supplement the record.  

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent post-service treatment 
records have been secured.  He has not identified any 
available pertinent evidence that is outstanding (he has 
reported postservice chiropractic treatment, but has 
indicated that the provider is deceased, and the records of 
such treatment are unavailable).  It is also noteworthy that 
he has indicated he is drawing Social Security retirement 
benefits; as the Social Security benefits are not identified 
as being for disability, there are no pertinent Social 
Security benefits to secure.  The RO arranged for a VA 
examination in October 2008.  VA's duty to assist in this 
matter is met.  Accordingly, the Board will address the 
merits of the claim.

B.  Factual Background

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

The Veteran's military occupational specialty (MOS) was steel 
worker; he served in Vietnam.

The Veteran's service treatment records (STRs) are silent for 
any complaints, treatment, or diagnosis pertaining to the 
Veteran's cervical spine.  On service separation examination 
in March 1969, the Veteran's neck and spine were normal on 
clinical evaluation; no history of neck injury was reported.

VA medical records reflect that the Veteran had magnetic 
resonance imaging (MRI) studies done in October 1997 and 
August 2000.  Both studies found degenerative changes in his 
cervical spine with foraminal narrowing throughout.  An 
October 2000 PM&R clinic record notes that the Veteran had a 
long history of cervical spondylosis.  

Statements from an ex-wife and a buddy received in June 2008 
are essentially to the effect that they were aware that in 
service the Veteran sustained injuries when he was struck by 
another serviceman who was diving into a pit, and hit his 
head on a "crosstie".  The statements indicate the Veteran 
was unconscious and also refer to a skin disorder.  Neither 
specifically mentions a neck injury.  The ex-wife also 
indicated that the Veteran had seen a chiropractor who 
treated him with "adjustments and colonic treatment".

At the June 2008 DRO hearing, the Veteran testified that 
after his separation from service he received chiropractic 
care for several years for back and neck problems.  However, 
the chiropractor had died, and records of the treatment were 
unavailable.

On October 2008 VA examination, the examiner noted the 
Veteran's description of an injury in service.  The diagnoses 
included:  Diffuse degenerative joint disease and 
degenerative disc disease of the cervical spine, without 
cervical radiculopathy or myelopathy.  The examiner reviewed 
the Veteran's claims file and opined that, based on the lack 
of complaints of cervical spine pain at the time of the 
Veteran's separation examination, it was less likely than not 
that his current cervical spine disability was a result of an 
injury in-service.

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 U.S.C.A. §§ 1110. 1131; 
38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases (including arthritis) may be 
presumptively service-connected if manifested to a 
compensable degree in a specified period of time post-service 
(one year for arthritis). 38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

It is not in dispute that the Veteran has a current cervical 
spine disability, as cervical degenerative joint disease and 
degenerative disc disease are shown by MRI, and were 
diagnosed on VA examination.  

The Veteran describes an injury in service, and attributes 
his current neck disability to such injury.  His ex-wife and 
a buddy (in a notarized statement) have attested that they 
were aware he sustained an injury in service.  Notably, the 
buddy does not specifically describe a cervical spine injury; 
the ex-wife's statement is hearsay, as she did not witness 
the event (but corroborates that the Veteran provided 
accounts).  Based on this evidence, it may be conceded that 
the Veteran sustained an injury in service which was not 
documented in his STRs.  However, to substantiate his claim 
of service connection, he must also show that there is an 
etiological relationship between his current disability and 
the injury in service.  The preponderance of the evidence is 
against a finding that there is a nexus between the Veteran's 
cervical spine disability and his service/and any injury 
therein.  

The record does not contain any objective evidence that a 
chronic cervical spine disability was manifested in service; 
the Veteran's STRs are silent for complaints pertaining to 
the cervical spine, and on March 1969 service separation 
examination the neck and spine were normal on clinical 
evaluation.  Consequently, service connection for a cervical 
spine disability on the basis that such disability became 
manifest in service, and persisted, is not warranted.  
Furthermore, there is no evidence that cervical arthritis 
(degenerative joint disease) was manifested in the Veteran's 
first post-service year.  Accordingly, service connection for 
cervical arthritis on a presumptive basis (as a chronic 
disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted.  
As a layperson, the Veteran is competent to describe an 
injury in service, and symptoms he may have experienced after 
service.  He and his ex-wife are competent to testify that he 
received various chiropractic treatment he received after 
service.  However, as laypersons, they are not competent to 
opine regarding a nexus between the currently diagnosed 
cervical disability and any injury in service.  That is a 
question that is medical in nature, not capable of resolution 
by lay observation, and they lack the training/expertise to 
offer a medical opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007).  To the extent that they seek to 
establish by their statements continuity of symptoms (see 
38 C.F.R. § 3.303(c)) from an injury in service, their 
accounts lack credibility.  That no cervical complaints were 
noted in service, that the neck and spine were normal on 
clinical evaluation, and that there is no clinical evidence 
of cervical disability until many years after service all 
weigh heavily against any finding of continuity of 
symptoms/disability from an injury in service.   

Furthermore, the competent (medical) evidence of record in 
the matter of a nexus between the Veteran's current cervical 
spine disability and his service/injury therein is against 
the Veteran's claim.  On October 2008 VA examination, the 
examiner opined, in essence,  that the Veteran's cervical 
spine disability is unrelated to an injury in service.  The 
examiner reviewed the claims, and explained the rationale for 
the opinion, citing to the fact that the Veteran had no 
complaints of pain or clinical findings of cervical problems 
on service separation examination less than one year after 
the alleged injury in service.  The examiner's opinion is 
probative evidence in the matter of a nexus between the 
Veteran's current cervical disability and his service.  As 
there is no competent (medical opinion) evidence to the 
contrary, it is persuasive.  

The preponderance of the evidence is against the Veteran's 
claim of service connection for a cervical spine disability.  
The benefit of the doubt doctrine does not apply; the claim 
must be denied. 




ORDER

Service connection for a cervical spine disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


